Citation Nr: 1112403	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-28 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for eczema, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the disability at issue on a direct-incurrence basis only.  A statement of the case determination, issued in September 2007, denied service connection for the disability at issue claimed as secondary to service-connected disability.


FINDING OF FACT

There has been no demonstration by competent clinical, or credible lay, evidence of record that eczema is etiologically related to, or chronically aggravated by, service or service-connected disability.


CONCLUSION OF LAW

Eczema was not incurred in or aggravated by active service, and is not proximately due to, or chronically aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2006 the Veteran was informed of the evidence and information necessary to substantiate the claim for service connection for the disability at issue claimed as secondary to service-connected disability, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

VCAA notice was not provided as to the claim for service connection for the disability at issue on a direct incurrence basis.  However, the Board finds that the Veteran is not prejudiced by this notice defect as the record establishes that he had actual notice of the evidence and information necessary to substantiate the claim for service connection for the disability at issue on a direct incurrence basis.  In this regard, the Board observes that such information was outlined in the statement of the case issued in September 2007.  Further, the Veteran has been represented throughout the appeal.  

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Veteran's records from the Social Security Administration (SSA) are also associated with the claims file.  In October 2009 a VA physician provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009 VA physician's opinion is more than adequate.  The VA physician examined the Veteran and reviewed the Veteran's medical records.  Supporting rationale was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In a November 2000 rating decision, the Veteran was granted service connection for chronic urticaria manifestations, and in a May 2008 rating decision, the Veteran was granted service connection for chronic schizophrenia (on the basis of being aggravated by the Veteran's service-connected urticaria).  The Veteran asserts that he has eczema related to his service-connected urticaria.

A March 2001 VA record and an October 2009 VA examination noted diagnoses of eczema.

At an October 2009 VA examination, the Veteran indicated that he had a worsening neck rash (eczema) since 1999.  Physical examination resulted in a diagnosis of mild eczema of the neck.  The examiner stated as follows:

It is my opinion that the skin condition (eczema) of [the Veteran] is not likely related to military service nor caused by nor aggravated by [the Veteran's] service-connected chronic urticaria.

The October 2009 VA examiner indicated that he was basing his opinion on a review of medical literature and the Veteran's service treatment records.

The Board finds that the competent medical evidence fails to demonstrate that the Veteran's has eczema that is causally related to his service-connected urticaria disability.  The October 2009 VA examiner, after reviewing the Veteran's claims file and performing a contemporaneous examination, stated that the Veteran's eczema was not caused or aggravated by the Veteran's service-connected urticaria, and also indicated that the eczema was not otherwise related to service.  

The Board notes that in a March 2007 letter, the Veteran's VA dermatologist stated, in pertinent part, as follows:

Atopic eczema can be a response to stress.  Therefore, it may be theoretically possible for urticaria-associated stress and itching, indeed, to induce or aggravate your eczema.  I know of no article where such an event has been documented.

The Board observes that the March 2007 VA physician's letter did not link the Veteran's eczema to his urticaria, and indicated only that such a relationship was "theoretically possible."  In short, the October 2009 VA examiner's opinion is uncontradicted.  Not only is the October 2009 VA examiner's opinion uncontradicted, a July 2007 VA examiner reached a similar conclusion, stating that it was less than likely that the Veteran's eczema was caused by or the result of service-connected urticaria.

As for direct service connection, the Veteran's service treatment records reveal that he was seen for complaints related to erythema multiforme (April 1969), urticaria (May 1969), and tinea versicolor (October 1970).  Eczema, however, was not noted in service, and there is no medical opinion relating such disability to the Veteran's military service.  As such, the preponderance of the evidence is against service connection for eczema, on a direct or secondary basis.

While the Board does not doubt the sincerity of the Veteran's belief regarding his eczema, and finds the observations of skin problems during and after service to be credible, the Veteran, as a layman, does not have the necessary medical training and/or expertise to diagnose such symptoms as eczema, or opine as to whether he has eczema related to service or service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for eczema, to include as secondary to service-connected disability, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


